DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.

Response to Amendment
In view of the amendment to the claims, the objection to claim 8 has been withdrawn.
Also in view of the amendment to the claims, the rejections of claims 8-12 under 35 U.S.C. 112a and claims 1, 2, 4-12 under 35 U.S.C. 112b and claim 7 under 35 U.S.C. 112d have been withdrawn.
Those rejections not repeated int his Office Action have been withdrawn.
Claims 1, 2, 4-6, 8-11 are currently pending and rejected.

Claim Objections
Claim 9 is objected to because of the following informalities:  “Claim 9 recites the limitation, “further comprising a steps of” on line 2.  It appears that this should be corrected to recite, “further comprising a step of”, or deleting “a steps of” and reciting, “further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “zinc oxide…that is uniformly mixed with polyethylene at a volume ratio of 1ppb to 12ppc (12%).”  It is noted that this limitation is not clear as to whether “1ppb to 12ppc (12%)” is referring to the concentration of zine oxide mixed with polyethylene or whether “1ppb to 12ppc” is referring to a ratio of 1ppb zinc oxide to 12ppc (12%) polyethylene.  For the purpose of examination, the limitation has been construed to mean that the particular concentration of zinc oxide mixed with polyethylene is between 1ppb to 12%.  Further regarding the limitation, “ppc” clarification is required with respect to this unit of measure.  In view of the claim reciting “12%” it is noted that 12ppc has been construed to mean 12%. 
Claims 2, 4-6, 8-11 are rejected based on their dependence to claim 1.
Claims 8-11 recite the limitation, “a dark place.”  This limitation is seen to be a relative term that has not been clearly defined by the claims or specification, thus making the scope of what can be construed to be “a dark place,” unclear.
Claim 8 recites the limitation, “wherein said steps of decomposition the ethylene into carbon dioxide and water and discharging the ethylene from one surface to the other surface inside to outside of the function film are performed in a dark place.”  As claim 8 depends from claim 1, which is a product claim, the limitation, “said steps of” lacks proper antecedent basis.  
Claims 10 and 11 recites the limitation, “said steps of decomposing the ethylene and discharging the ethylene.”  The limitation, “said steps” lacks proper antecedent basis, as method claims 4 and 5 from which claim 10 depends do not recite a step of discharging the ethylene from…inside to outside.
Claim 11 recites the limitation, “said steps of” which lacks proper antecedent basis, as method claims 4 and 6 from which claim 11 depends do not recite a step of decomposing the ethylene.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20150181902) in view of Pedro (ES 2233200) and in further view of Hoshino (JP H02078433 - see the machine translation), Li (CN 1467245 - see the machine translation) and Wang (CN 1686762) and in further view of MacDonald (US 20050085144) and Emamifar (“Evaluation of nanocomposite packaging containing Ag and ZnO on shelf life of fresh orange juice”).
Regarding claim 1, Tseng discloses a functional film (see figure 1 “forming films, bags…) that is a plastic film (abstract, paragraph 41, “plastic material” “plastic bag”) that can absorb ethylene (see paragraph 41 - “absorbing, catching or reacting with ethylene) comprising a substance that is capable of decomposing ethylene into carbon dioxide and water (see paragraph 41, where potassium permanganate is known to react with ethylene to decompose into carbon dioxide and water; and  Pedro further evidences that potassium permanganate decomposes ethylene into carbon dioxide and water - see paragraph 9 of the machine translation) present in the film.  The potassium permanganate has been taught to be mixed into polymeric materials used to form bags, such as polyethylene, polyethylene terephthalate (see paragraph 42).  At paragraph 16 and 42, Tseng further evidences that it has been desirable to uniformly blend the components to form the packaging materials. 
Tseng teaches that the ethylene adsorbent can be present at 2-8wt% (see paragraph 48) and thus reads on a concentration of “1 ppb-12ppc (12%)” because 1ppb equals 1x10^-7% and the claim recites an upper limit of 12%. 
Claim 1 differs from Tseng in specifically reciting that the ethylene adsorbing material is zinc oxide present at 1 ppb-12ppc (12%).  It is noted that 12ppc has been construed to mean 12%.
It is noted however, that at paragraph 36, Tseng teaches that the ethylene reducing material may be bromide solution, potassium permanganate, potassium bromide or mixture thereof.  Thus, Tseng is not seen to be limiting in only using the above mentioned ethylene reducing materials.  Hoshino teaches the use of activated carbon together with a metal oxide such as zinc oxide (see page 2, lines 39-42, 56 of the machine translation) for absorption of ethylene gas (page 2, line 42) which can be formed into films and plastic containers (page 2, line 49), such as bags (page 4, line 139) and can also be a part of woven and non-woven composites of plastic sheets (see page 3, lines 106-115).  Hoshino teaches that the zinc oxide can be present at 50-99 parts by weight of a total 100 parts of the ethylene gas absorbent (page 2, line 62-65) and that the ethylene absorbent can be used at 5-95 parts to 5-95 parts of a polymeric resin (page 2, lines 69-72) and where the resin can be low density polyethylene, for instance (page 4, line 126).  Hoshino’s teachings encompass 99% of the ethylene absorbent having zinc oxide and that the ethylene absorbent can be present at 5% of the resin, thus suggesting the zinc oxide present at a concentration of about 4.95% (5 percent of 99%).  Li also teaches the use of zinc oxide (paragraph 15, 16 of the machine translation), together with potassium permanganate (paragraph 17 of the machine translation), that can be blended together with a polymeric resin (see paragraph 22-26 of the machine translation), where the resin can be low density polyethylene (see paragraph 14).  Li teaches that the zinc oxide can be used at 0.1-50 parts as the moisture permeable agent as well as the antibacterial agent (see paragraph 13, 15, 16).  At paragraph 13, Li teaches that at minimum, there can be 0.1 parts of the moisture permeable agent (zinc oxide) and 0.1 parts of the antibacterial agent (zinc oxide) for a total of 0.2 parts of zinc oxide, with at most 99 parts resin, 40 parts ethylene absorption and decomposition agent, 10 parts coupling agent, 10 parts dispersant and 10 parts additives, for a total of 169.2 parts.  Thus, the zinc oxide would have been present at 0.11% of the composition or 1.1x10^6 ppb.  Wang also evidences the use of zinc oxide powder (paragraph 10 of the machine translation) to be blended with polyethylene raw materials (paragraph 10) for producing packaging films for fruit and vegetable.
Tseng already teaches the inclusion of activated carbon (paragraph 33).  Hoshino teaches that activated carbon together with zinc oxide can also advantageously provide ethylene absorption to plastic films used for packaging foods.  Li teaches that zinc oxide can be used together with potassium permanganate, also for plastic films used for packaging foods such as fruits and vegetables.  Wang teaches freshness keeping bags that can remove ethylene gas (paragraph 4) and where the bags can have zinc oxide powders incorporated therein (paragraph 10).  Wang further evidences that the nano-powders such as zinc oxide can provide catalytic oxidation (paragraph 37).  Tseng also teaches potassium permanganate and Li teaches that zinc oxide can be used together with potassium permanganate, also for plastic films used for packaging foods such as fruits and vegetables.  
To thus modify Tseng and to include activated carbon / zinc oxide combination or zinc oxide at quantities such as 0.11% or 4.95% for instance, with the potassium permanganate, as taught by Hoshino, Li and Wang would thus have been obvious to one having ordinary skill in the art, for the purpose of using additional known ethylene absorption material known to be blended into similar plastic materials.  Since the combination teaches a permeable film (Tseng - paragraph 43; Wang - paragraph 6), the teachings of zinc oxide as an absorbent is thus similar to that also recited in the claim and would perform in a similar manner as claimed.
Regarding the thickness of the functional film being between 0.004 to 0.1mm, Tseng is not specific in this regard.  
However, Hoshino teaches that the film such as the low density polyethylene with the ethylene absorbent comprising zin oxide incorporated therein, can have a thickness of about 50 microns (see page 4, line 133 of the machine translation), which is equivalent to 0.05mm and thus falls within the claimed range.  Li teaches a thickness such as 0.02mm (see paragraph 42).  Wang also teaches polyethylene based films that can comprise zinc oxide nano-powders (see paragraph 10) and where the film thickness can be, for example 0.05mm (see paragraph 40).  
As Tseng is not limiting as to the particular film thickness, to thus modify Tseng to use a film thickness of 0.05mm as taught by Hoshino, Li and Wang, for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known film thicknesses of films used for a similar purpose as Tseng, of absorbing ethylene.  Such a modification would also have been a function of factors such as the particular flexibility and strength of the film.
Regarding the zinc oxide having a particle size of 40-400nm, it is noted that Li teaches that the zinc oxide can be a nanometer ultrafine inorganic powder (see paragraph 15).  Li also teaches examples where the calcium carbonate (which is also one of the inorganic powders that can be used - see paragraph 15) can have a particle size of 40nm (see paragraph 28), thus suggesting that the zinc oxide can be used in similar sizes.  Wang also suggests nano-powders (paragraph 10).  The combination is not specific as to the zinc oxide having a particle size of 40-400nm.
In any case, it is further noted that MacDonald evidences films (see the abstract) that can be made into packaging for foods such as fruit (see the abstract) where the packaging can use nanoparticles such as zinc oxide (see paragraph 34) and where the particle size of the nanoparticles is less than 500nm (see paragraph 33) - thus encompassing the claimed range; and Emamifar also evidences zinc nanoparticles with a particle size of about 70nm (see page 743, left column, section 2.1: “ZnO nanoparticle powder with an average particle diameter of about 70nm”).  
As the combination already teaches the use of nano-powders of zinc oxide and as the art teaches that it has been known for nanoparticles of materials such as zinc oxide to have a particle size of 70nm, to thus modify the combination so as to use a known particle size for zinc oxide nano-powers would thus have been obvious to one having ordinary skill in the art, based on known and conventional particle sizes for zinc oxide nano-powders.
Regarding claim 2, Tseng discloses the film formed into a bag (paragraph 45).
Regarding claim 4, Tseng discloses using the film as a bag (see figure 1 - “forming films, bags, boxes, spray or paint”) for packaging fruits and vegetables after harvesting (see paragraph 34, 41) and therefore teaches an application step of surrounding or enclosing the plant or the food with the functional film according to claim 1.  
Regarding the step of “adsorbing ethylene, which is generated from the plant or the food” it is noted that since the combination suggests the functional film as a bag within which the respiring produce has been placed and where the bag is used to adsorb ethylene, it is seen that the combination also adsorbs ethylene gas released from the food.   
Regarding claim 6, since Tseng discloses a mesh plastic bag (paragraph 43), it is seen that the ethylene generated from the plant or food would also have been discharged outside of the film.  It is further noted that the films as taught by the combination would also appear to have breathability which would have allowed ethylene to also discharge to the outside of the film.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Tseng (US 20150181902) as the primary reference, and in further view of Tsuji (US 4939030) and Hamilton (US 20040137202).
Regarding claim 5, it is noted that as Tseng teaches the use of potassium permanganate and as moisture is retained on a surface of the film (see figure 7a), the moisture generated by the ethylene adsorption and decomposition would also have resulted in moisture being maintained on a surface of the film.  Regarding maintaining carbon dioxide, it is noted that Tseng is directed to maintaining the freshness of respiring fruits and vegetables (see paragraph 5, 6).  
While not specific as to the carbon dioxide being on a surface of the film, it is noted that Hamilton teaches films that can be microporous so as to allow diffusion of carbon dioxide so as to maintain a particular atmosphere within the package (see paragraph 43, 58, 67) such that to modify Tseng so as to maintain some amount of carbon dioxide on a surface of the film would have been obvious to one having ordinary skill in the art, for the known purpose of ensuring the preservation of the respiring fruits and vegetables.  Further regarding maintaining moisture, Tsuji teaches packaging films that can control carbon dioxide and moisture on a surface of the film for maintaining the freshness of the respiring fruits and vegetables (see column 3, lines 8-15, 27-30).  To thus modify the combination and to maintain the carbon dioxide and the water on a surface of the film would thus have been obvious to one having ordinary skill in the art, for the known purpose of controlling the atmosphere within the package for maintaining freshness, as well as for preventing moisture generated from the ethylene adsorption from wetting the fruits and vegetables. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1, 2, 4-6 above, which relies on Tseng (US 20150181902) as the primary reference, and in further view of “Cornell Cooperative Extension” Kegler (US 20060233922) and Yang (CN 1443460).
Regarding claims 8-11, the combinations as applied to claims 1, 4, 5, and 6 has been incorporated herein.  The combination teaches surrounding or enclosing the plant or food with the functional film because the combination teaches the functional film such as a bag that can comprise zinc oxide nano-powders incorporated therein for removal of ethylene.   The combination recognized the use of zinc oxide for removing / decomposing ethylene and further evidences that nano-powders that can comprise zinc oxide can also provide catalytic function (see Wang). 
Regarding the limitation of, “said steps of decomposing the ethylene into carbon dioxide and water and discharging the ethylene from one surface to the other surface inside to outside of the functional film are performed in a dark place” it is noted that   Tseng teaches that it has been known in the art to store fruits and vegetables in a refrigerator (see paragraph 5), where it would have been obvious to one having ordinary skill in the art that refrigerators are dark when closed.  It is also noted that Tseng teaches that the packaging film can have light shielding properties (see paragraph 71).
It is noted that “Cornell Cooperative Extension” teaches fruits and vegetables must be kept in a dark, aerated environment (see page 1, right column, paragraph under the bullets; page 3, “Outdoor Storage”), which would thus read on surrounding or enclosing being performed in a dark place.  Kegler further teaches a step of packaging of fruits and vegetables (paragraph 33) in a darkened material to reduce or eliminate light intrusion thereby reducing respiration and other processes and improving shelf-life (paragraph 34).  This is seen to suggest storage under dark conditions for the similar purpose of reducing respiration and other processes of the fruits or vegetables to improve shelf-life.  Additionally, Yang teaches storing melons in a dark place (see the abstract).  Tseng already teaches a porous and permeable film and the combination further teaches the desirability of removing ethylene for extending the shelf-life of the food.  To thus modify the combination and to surround or enclose in a dark place would thus have been obvious to one having ordinary skill in the art, for the known purpose of preventing exposure to light and to reduce biological processes of the fruits and vegetables for the purpose of extending shelf-life.  In view of the combination further teaching storage in a dark place and therefore, it is seen that decomposition of ethylene into carbon dioxide and water and the discharging of ethylene from inside to outside of the film would also have been performed in a dark place.  
Further regarding claim 8, it is noted that the adsorption step has been taught by the combination for the reasons already discussed above with respect to claim 4.

Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronowitz (US 20160272404) in view of Pedro (ES 2233200) and in further view of Tseng (US 20150181902), Hoshino (JP H02078433), Li (CN 1467245) and Wang (CN 1686762), and in further view of MacDonald (US 20050085144) and Emamifar (“Evaluation of nanocomposite packaging containing Ag and ZnO on shelf life of fresh orange juice”).
Regarding claim 1, Aronowitz discloses a plastic film capable of adsorbing ethylene (see paragraph 18 - “potassium permanganate”; paragraph 22 - “comprised of plastic”; paragraph 24, “Aerated bag).  Aronowitz further discloses that the film and bag are comprised of matter that adsorbs ethylene (paragraph 24-25) and where the adsorbent can be potassium permanganate (paragraph 18); and thus discloses that the plastic film contains a substance having catalytic function capable of decomposing ethylene into carbon dioxide and water.  Pedro further evidences that potassium permanganate decomposes ethylene into carbon dioxide and water - see paragraph 9 of the machine translation.  Pedro further evidences that varying the amount of an ethylene adsorbent (paragraph 14) such as potassium permanganate (paragraph 23) commensurate with the particulars of the size of the container and the type of food contained therein.  
Regarding the limitation of the functional film is in a form of a sheet and comprises zinc oxide uniformly mixed with polyethylene at a volume ratio of 1ppb to 12 ppc (12%), it is noted that Aronowitz’s functional film has been made from matter that absorbs or adsorbs ethylene gas, other gases, kills bacterial, reduces mold formation (see paragraph 24, 25), but is not specific in mixing zinc oxide being mixed with polyethylene at 1ppb to 12ppc.  The claim also differs from Aronowitz in the specific polyethylene.
However, Tseng teaches potassium permanganate (paragraph 36) has been taught to be mixed into polymeric materials used to form bags (which can be mesh bags - paragraph 43), such as polyethylene or polyethylene terephthalate (see paragraph 42).  These are also plastic materials recited in the claim.   At paragraph 16 and 42, Tseng further evidences that it has been desirable to uniformly blend the components to form the packaging materials. To thus modify Aronowitz and to uniformly blend the ethylene adsorbing materials with known plastic materials used for producing similar types of bags would have been obvious to one having ordinary skill in the art based on conventional expedients for bag compositions used for the same purpose of adsorbing ethylene gas.  
While the Aronowizt/Tseng combination does not specifically teach zinc oxide at 1ppb-12ppc, Aronowitz does not limit the ethylene adsorbents that can be used (paragraph 18, “but not limited to zeolite, potassium permanganate, or similar substance”).   Tseng teaches that the ethylene reducing material may be bromide solution, potassium permanagate, potassium bromide or mixture thereof.  Thus, Tseng is not seen to be limiting in only using the above mentioned ethylene reducing materials.  
Nonetheless, Hoshino teaches the use of activated carbon together with a metal oxide such as zinc oxide (see page 2, lines 39-42, 56 of the machine translation) for absorption of ethylene gas (page 2, line 42) which can be formed into films and plastic containers (page 2, line 49), such as bags (page 4, line 139) and can also be a part of woven and non-woven composites of plastic sheets (see page 3, lines 106-115).  Hoshino teaches that the zinc oxide can be present at 50-99 parts by weight of a total 100 parts of the ethylene gas absorbent (page 2, line 62-65) and that the ethylene absorbent can be used at 5-95 parts to 5-95 parts of a polymeric resin (page 2, lines 69-72) and where the resin can be low density polyethylene, for instance (page 4, line 126).  Hoshino’s teachings encompass 99% of the ethylene absorbent having zinc oxide and that the ethylene absorbent can be present at 5% of the resin, thus suggesting the zinc oxide present at a concentration of about 4.95% (5 percent of 99%).  Li also teaches the use of zinc oxide (paragraph 15, 16 of the machine translation), together with potassium permanganate (paragraph 17 of the machine translation), that can be blended together with a polymeric resin (see paragraph 22-26 of the machine translation), where the resin can be low density polyethylene (see paragraph 14).  Li teaches that the zinc oxide can be used at 0.1-50 parts as the moisture permeable agent as well as the antibacterial agent (see paragraph 13, 15, 16).  At paragraph 13, Li teaches that at minimum, there can be 0.1 parts of the moisture permeable agent (zinc oxide) and 0.1 parts of the antibacterial agent (zinc oxide) for a total of 0.2 parts of zinc oxide, with at most 99 parts resin, 40 parts ethylene absorption and decomposition agent, 10 parts coupling agent, 10 parts dispersant and 10 parts additives, for a total of 169.2 parts.  Thus, the zinc oxide would have been present at 0.11% of the composition or 1.1x10^6 ppb.  Wang also evidences the use of zinc oxide powder (paragraph 10 of the machine translation) to be blended with polyethylene raw materials (paragraph 10) for producing packaging films for fruit and vegetable.  Wang further evidences that the nano-powders such as zinc oxide can provide catalytic oxidation (paragraph 37).  
Aronowitz already teaches the inclusion of multiple materials in the bag structure including antibacterial, mold inhibitors, and gas adsorbents or absorbents (see paragraph 18).  Tseng already teaches the inclusion of activated carbon (paragraph 33).  Hoshino teaches that activated carbon together with zinc oxide can also advantageously provide ethylene absorption to plastic films used for packaging foods.  Li teaches that zinc oxide can be used together with potassium permanganate, also for plastic films used for packaging foods such as fruits and vegetables.  Wang teaches freshness keeping bags that can remove ethylene gas (paragraph 4) and where the bags can have zinc oxide powders incorporated therein (paragraph 10).  Wang further evidences that the nano-powders such as zinc oxide can provide catalytic oxidation (paragraph 37).  Tseng also teaches potassium permanganate and Li teaches that zinc oxide can be used together with potassium permanganate, also for plastic films used for packaging foods such as fruits and vegetables.  
To thus modify the combination and to include activated carbon / zinc oxide combination or zinc oxide at quantities such as 0.11% or 4.95% for instance, with the potassium permanganate, as taught by Hoshino, Li and Wang would thus have been obvious to one having ordinary skill in the art, for the purpose of using additional known ethylene absorption material known to be blended into similar plastic materials.  Since the combination teaches a permeable film (Aronowitz - paragraph 19; Tseng - paragraph 43; Wang - paragraph 6), the teachings of zinc oxide as an absorbent is thus similar to that also recited in the claim and would perform in a similar manner as claimed.
Regarding the thickness of the functional film being between 0.004 to 0.1mm, Aronowitz is not specific in this regard.  
However, Hoshino teaches that the film such as the low density polyethylene with the ethylene absorbent comprising zin oxide incorporated therein, can have a thickness of about 50 microns (see page 4, line 133 of the machine translation), which is equivalent to 0.05mm and thus falls within the claimed range.  Li teaches a film thickness such as 0.02mm (see paragraph 42).  Wang also teaches polyethylene based films that can comprise zinc oxide nano-powders (see paragraph 10) and where the film thickness can be, for example 0.05mm (see paragraph 40).  
As Aronowitz is not limiting as to the particular film thickness, to thus modify the combination to use a film thickness of 0.05mm or 0.02mm as taught by Hoshino, Li and Wang, for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known film thicknesses of films used for a similar purpose of absorbing ethylene.  Such a modification would also have been a function of factors such as the particular flexibility and strength of the film.
Regarding the zinc oxide having a particle size of 40-400nm, it is noted that Li teaches that the zinc oxide can be a nanometer ultrafine inorganic powder (see paragraph 15).  Li also teaches examples where the calcium carbonate (which is also one of the inorganic powders that can be used - see paragraph 15) can have a particle size of 40nm (see paragraph 28), thus suggesting that the zinc oxide can be used in similar sizes.  Wang also suggests nano-powders (paragraph 10).  The combination is not specific as to the zinc oxide having a particle size of 40-400nm.
In any case, it is further noted that MacDonald evidences films (see the abstract) that can be made into packaging for foods such as fruit (see the abstract) where the packaging can use nanoparticles such as zinc oxide (see paragraph 34) and where the particle size of the nanoparticles is less than 500nm (see paragraph 33) - thus encompassing the claimed range; and Emamifar also evidences zinc nanoparticles with a particle size of about 70nm (see page 743, left column, section 2.1: “ZnO nanoparticle powder with an average particle diameter of about 70nm”).  
As the combination already teaches the use of nano-powders of zinc oxide and as the art teaches that it has been known for nanoparticles of materials such as zinc oxide to have a particle size of 70nm, to thus modify the combination so as to use a known particle size for zinc oxide nano-powers would thus have been obvious to one having ordinary skill in the art, based on known and conventional particle sizes for zinc oxide nano-powders.
Regarding claim 2, Aronowitz teaches that the film can be formed into a bag (see the abstract, paragraph 17, paragraph 24).
Regarding claim 4, Aronowitz and the combination as applied to claim 1, teaches a method of retaining freshness of a plant or food by using a bag made from the film for enclosing fruits and vegetables, thus teaching surrounding or enclosing the plant or the food with the functional film.  By teaching the use of potassium permanganate and zinc oxide as part of the bag material, and by teaching packaging of respiring fruits and vegetables, the combination also teaches a step of adsorbing ethylene generated by the food.
Regarding claim 6, Aronowitz teaches a bag that is porous and that allows for circulation of air (see paragraph 31; paragraph 19) and therefore the combination as applied to claim 1 and 4 above, is thus seen to teach discharging ethylene generated from the food to outside the film.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 which relies on Aronowitz (US 20160272404) as the primary reference, and in further view of Fu et al. (CN 204916516), Floyd (US 5505950), Nakamura (US 4337276) and Tsuji (US 4939030).
Regarding claim 5, Aronowitz teaches the use of a porous bag that uses potassium permanganate for adsorbing ethylene. Thus, it would have been obvious to one having ordinary skill in the art, that some degree of moisture and carbon dioxide would have been maintained on a surface of the film since the decomposition would occur at the surface of the film.  Aronowitz also teaches that the film can comprise multiple adsorbents (paragraph 18) and further teaches maintaining a particular modified atmosphere (paragraph 21) such that it would have been obvious to one having ordinary skill in the art to maintain a particular carbon dioxide concentration on a surface of the film.  The claim is not limiting as to what it means to maintain water and carbon dioxide on the surface of the film, and also does not limit the period of time for maintaining.   
In any case, it is noted that Fu teaches bags that can have a desired transmission to carbon dioxide and oxygen for controlling the modified atmosphere (see paragraphs 16, 43 of the machine translation) and that the bags can further include ethylene adsorbents (see paragraphs 22, 30 of the machine translation).  Fu also teaches maintaining the water vapor present so as to inhibit bacterial growth (see paragraph 17 of the machine translation).  This would therefore suggest maintaining carbon dioxide and water on a surface of the film.  Floyd further evidences that carbon dioxide has been advantageous within a modified atmosphere for controlling bacterial diseases (see column 3, lines 31-42; column 4, lines 31-39).  Nakamura further evidences using the carbon dioxide gas generated within an internal package reaction for preventing proliferation of microorganisms (see column 4, lines 20-24).  Tsuji teaches packaging films that can control carbon dioxide and moisture on a surface of the film for maintaining the freshness of the respiring fruits and vegetables (see column 3, lines 8-15, 27-30).  This is seen to teach that carbon dioxide and water can be maintained on a surface of the film.  
Therefore, to modify the bag of Aronowitz so as maintain the moisture and carbon dioxide on a surface of the film would have been obvious to one having ordinary skill in the art, for the known purpose of maintaining the freshness of the contents commensurate with a desired carbon dioxide atmosphere.  It is further noted that the claim does not clarify what surface of the functional film is being referred to and reads on moisture and carbon dioxide present on an external surface of the film. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1, 2, 4-6 above, which relies on Aronowitz (US 20160272404) as the primary reference, and in further view of “Cornell Cooperative Extension” Kegler (US 20060233922) and Yang (CN 1443460).
Regarding claims 8-11, the combination as applied to claims 1, 4-6 has been incorporated herein.  It is noted that the combination teaches surrounding or enclosing the plant or food material with the functional film because the combination teaches the claimed functional film can be used as a bag, for instance, for storing fruits and vegetables and which can comprise zinc oxide nano-powders incorporated therein.  The combination recognized the use of zinc oxide for removing / decomposing ethylene and further evidences that nano-powders that can comprise zinc oxide can also provide catalytic function (see Wang).
Regarding the limitation of, “said steps of decomposing the ethylene into carbon dioxide and water and discharging the ethylene from one surface to the other surface inside to outside of the functional film are performed in a dark place” it is noted that   Aronowitz teaches that it has been known in the art to store fruits and vegetables in a refrigerator (see paragraph 34), where it would have been obvious to one having ordinary skill in the art that refrigerators are dark when closed.  It is also noted that Tseng teaches that it has been known in the art to store fruits and vegetables in a refrigerator (see paragraph 5), where it would have been obvious to one having ordinary skill in the art that refrigerators are dark when closed.  Tseng teaches that the packaging film can have light shielding properties (see paragraph 71).  
It is noted that “Cornell Cooperative Extension” teaches fruits and vegetables must be kept in a dark, aerated environment (see page 1, right column, paragraph under the bullets; page 3, “Outdoor Storage”), which would thus read on surrounding or enclosing being performed in a dark place.  Kegler further teaches a step of packaging of fruits and vegetables (paragraph 33) in a darkened material to reduce or eliminate light intrusion thereby reducing respiration and other processes and improving shelf-life (paragraph 34).  This is seen to suggest storage under dark conditions for the similar purpose of reducing respiration and other processes of the fruits or vegetables to improve shelf-life.  Additionally, Yang teaches storing melons in a dark place (see the abstract). 
The combination already teaches a porous and permeable film and the combination further teaches the desirability of removing ethylene for extending the shelf-life of the food.  To thus modify the combination and to surround or enclose in a dark place would thus have been obvious to one having ordinary skill in the art, for the known purpose of preventing exposure to light and to reduce biological processes of the fruits and vegetables for the purpose of extending shelf-life.  In view of Tseng the combination further teaches storage in a dark place and therefore, it is seen that decomposition of ethylene into carbon dioxide and water and the discharging of ethylene from inside to outside of the film would also have been performed in a dark place.  
Further regarding claim 8, it is noted that the adsorption step has been taught by the combination for the reasons already discussed above with respect to claim 4.

Response to Arguments
On pages 7-8 of the response, Applicant urges that it would have been difficult for one having average skill in the art to envisage combining Tseng and/or Pedro with Hoshino and/or Li to arrive at a composition that utilizes zinc oxide when neither Tseng nor Pedro hint at the use of zinc oxide.  Applicant urges that the combination could only have been made with hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this regard, it is noted that Tseng does not exclude the use of zinc oxide, and Hoshino teaches that zinc oxide can be used for absorption of ethylene gas, and where the zinc oxide is blended into the polyethylene material used to form plastic containers such as bags, used to store fruit and vegetables.  Li also teaches the use of zinc oxide nano-powders that can advantageously be incorporated into polyethylene packaging materials used for foods, together with potassium permanganate for additionally providing antibacterial properties.  Therefore, the prior art provides reasons for using zinc oxide as both an ethylene gas removing agent as well as an antibacterial agent.

On pages 8-9 Applicant reiterates the above remarks with respect to the rejection of claim 5 and 8-11.
These urgings are not seen to be sufficient for the reasons discussed above.

On pages 9-10 of the response, regarding the rejection that relies on Aronowitz as the primary reference, Applicant urges that the combination does not teach the additional claim limitations and further the rejection relies on hindsight as discussed above with respect to the Tseng rejections.
Regarding hindsight, similar to above, it is noted that Aronowitz is not seen to be limiting as to the particular ethylene adsorbents that can be used, and Hoshino teaches zinc oxide to be incorporated into polymeric packaging materials for the purpose of providing ethylene adsorption and Li teaches zinc oxide together with potassium permanganate for providing antibacterial properties as well.  Thus, the prior art combination relies on motivation taken from the references themselves. 

On pages 8-9 Applicant reiterates the above remarks with respect to the rejection of claim 5 and 8-11.
These urgings are not seen to be sufficient for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tankhiwale (“Preparation, characterization and antibacterial application of ZnO-nanoparticles coated polyethylene films for food packaging”) evidences zinc oxide nano-particles which can have a particle size of 200 nm (see page 18, left column, 1st full paragraph).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792